Exhibit 10.1

BACKSTOP AGREEMENT

This Backstop Agreement (this “Agreement”), is made and entered into as of the
date set forth on the signature page hereto, by and between Williams Industrial
Services Group Inc., a Delaware corporation (the “Company”), and Wynnefield
Capital, Inc., as backstop purchaser (the “Backstop Purchaser”).

WHEREAS, the Company has proposed to distribute, at no charge, to holders of
record of its common stock, par value $0.01 per share (the “Common Stock”) as of
the close of business on the record date of the rights offering (the “Record
Date”), non-transferable subscription rights (the “Rights”) to purchase Common
Stock at the subscription price per share of Common Stock applicable to all
holders of the Company’s Common Stock receiving Rights (such price,
the “Subscription Price” and such offering, the “Rights Offering”);

WHEREAS, the Company desires to raise aggregate gross cash proceeds of $7.0
million in connection with the Rights Offering; and

WHEREAS, in order to ensure that the Company will receive $7.0 million in gross
proceeds from the Rights Offering, the Company has offered to the Backstop
Purchaser the opportunity, and the Backstop Purchaser has agreed and committed,
to exercise its Rights in full and to purchase from the Company upon expiration
of the Rights Offering, at the Subscription Price, all of the additional shares
of Common Stock not otherwise sold in the Rights Offering not to exceed the
amount of $7.0 million in the aggregate.

NOW THEREFORE, in consideration of the premises and respective covenants and
agreements set forth in this Agreement and other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the parties hereby agree as follows:

Section 1.  The Rights Offering.

(a)        The Company shall use its reasonable best efforts to commence and
complete the Rights Offering as soon as reasonably practicable. The Company
intends to file a Registration Statement on Form S-1 (the “Registration
Statement”) for the Rights Offering with the U.S. Securities and Exchange
Commission (the “SEC”) and intends to cause the Registration Statement to be
declared effective by the SEC as soon as reasonably practicable.

(b)        The Backstop Purchaser shall use commercially reasonable efforts to
cooperate with the Company in connection with the preparation and filing of the
Registration Statement and any amendments thereto, including promptly furnishing
to the Company any and all information concerning the Backstop Purchaser or its
affiliates as may be required to be set forth in the Registration Statement
under applicable law.

Section 2.  Backstop Commitment.

(a)        Subject to the consummation of the Rights Offering and terms and
conditions set forth herein, in order to provide assurance that the Company will
receive gross proceeds from the Rights Offering not to exceed the amount of $7.0
million in the aggregate, the





1




Backstop Purchaser agrees to exercise its Rights in full and to purchase, at the
Subscription Price, that number of the shares of Common Stock equal to (x) $7.0
million, less the aggregate dollar amount of the shares subscribed for pursuant
to the exercise of Rights (including the Over-Subscription Privilege (as defined
in the Registration Statement)), divided by (y) the Subscription Price, to the
extent that such shares are not subscribed for pursuant to the exercise of
Rights (including the Over-Subscription Privilege), with such shares being
hereinafter referred to as the “Unsubscribed Rights Shares” and such commitment
by the Backstop Purchaser being hereinafter referred to as the “Backstop
Commitment”. The Subscription Price shall be determined by the Board of
Directors based on a range of discount between 5% and 25% to the 25-trading-day
volume weighted average price for the period immediately preceding the launch of
the Rights Offering.

(b)        Within one (1) business day after the closing of the Rights Offering,
the Company shall issue to the Backstop Purchaser a notice (the “Subscription
Notice”) setting forth the number of shares of Common Stock subscribed for in
the Rights Offering pursuant to the exercise of the Rights by the Company’s
stockholders and the aggregate gross proceeds of the Rights Offering and,
accordingly, the number of Unsubscribed Rights Shares to be acquired by the
Backstop Purchaser pursuant to the Backstop Commitment at the Subscription
Price. Shares of Common Stock acquired by the Backstop Purchaser pursuant to the
Backstop Commitment are collectively referred to as the “Backstop Acquired
Shares.”

(c)        On the terms and subject to the conditions set forth in this
Agreement, the closing of the Backstop Commitment (the “Closing”) shall take
place remotely via the exchange of documents and signatures on the later of (i)
the fourth (4th) business day following the issuance by the Company of the
Subscription Notice and (ii) the date that all of the conditions to the Closing
set forth in Section 6 of this Agreement have been satisfied or waived or such
other time and date as shall be agreed between the Company and the Backstop
Purchaser (the date on which the Closing occurs, the “Closing Date”).

(d)        At the Closing (i) the Company shall issue to the Backstop Purchaser
the Backstop Acquired Shares against payment by or on behalf of the Backstop
Purchaser of the aggregate Subscription Price for all such shares by wire
transfer in immediately available funds to the account designated by the Company
in writing at least three (3) business days prior to the Closing.

(e)        The Company and the Backstop Purchaser hereby agree to use their
reasonable best efforts to execute, deliver, and file, as applicable, any
additional ancillary instruments, documents, or agreements necessary to
consummate the transactions contemplated by this Agreement and to fully carry
out the purposes of this Agreement and the transactions contemplated hereby,
including, without limitation, the execution of a registration rights agreement
on or prior to the Closing Date in substantially in the form set forth in
Exhibit A hereto providing for the resale under the Securities Act of the
Backstop Acquired Shares purchased by the Backstop Purchaser and/or its
affiliates and all shares acquired by the Backstop Purchaser and/or its
affiliates pursuant to its exercise of Rights in the Rights Offering, at no cost
to the Backstop Purchaser (the “Registration Rights Agreement”).





2




(f)        The Backstop Purchaser will not receive any fees for the Backstop
Commitment; however, on the earlier of the Closing Date and the termination of
this Agreement, other than a termination under circumstances that are directly
and solely attributable to a material breach of this Agreement by the Backstop
Purchaser, the Company hereby agrees to reimburse the Backstop Purchaser for all
reasonable and documented out-of-pocket costs and expenses it incurs in
connection with the Rights Offering and the Backstop Commitment, including due
diligence efforts, the negotiation and preparation of documents relating to the
transaction, the preparation and filing of regulatory applications and notices,
and the undertaking of the transactions contemplated hereby, including, but not
limited to, the fees and expenses of the Backstop Purchaser’s accounting,
financial and investment banking advisors, legal counsel and credit review (the
“Backstop Purchaser’s Expenses”).

(g)        The Backstop Purchaser has no obligation to consummate the
transactions contemplated by this Agreement unless and until: (i) the Company
shall have executed and delivered the documentation governing the refinancing of
its current credit facilities in the aggregate amount of not less than
$45,000,000 (the “Refinancing”); (ii) all conditions to effectiveness of the
documentation governing the Refinancing shall have been satisfied or waived (or
will be satisfied and waived substantially concurrently with the occurrence of
the Closing Date); and (iii) the Company has consummated the Refinancing
(collectively, the “Refinancing Condition”).

Section 3.  Representations and Warranties by the Backstop Purchaser.

The Backstop Purchaser represents and warrants to the Company as follows:

(a)        Existence and Good Standing; Authority.  If the Backstop Purchaser is
a corporation, partnership or limited liability company duly organized, the
Backstop Purchaser is validly existing and in good standing under the laws of
its state or country of organization.

(b)        Authorization; Enforceability.  This Agreement has been duly and
validly authorized, executed and delivered by the Backstop Purchaser and
constitutes a binding obligation of the Backstop Purchaser enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(c)        Accredited Investor.  The Backstop Purchaser is an “accredited
investor” as that term is defined in Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”).

(d)        Information; Knowledge of Business.  The Backstop Purchaser is
familiar with the business in which the Company is engaged. The Backstop
Purchaser has knowledge and experience in financial and business matters; is
familiar with the investments of the type that it is undertaking to purchase; is
fully aware of the problems and risks involved in making an investment of this
type; and is capable of evaluating the merits and risks of this investment. The
Backstop Purchaser acknowledges that, prior to executing this Agreement, it (and
each of its representatives)





3




has had the opportunity to ask questions of and receive answers or obtain
additional information from a representative of the Company concerning the
financial and other affairs of the Company.

(e)        Investment Intent.  Subject to Section 11 hereof, the Backstop
Purchaser is acquiring shares of Common Stock for its own account, with the
intention of holding such shares for investment for its own account, not as a
nominee or agent, and not with the view to, or for resale in connection with,
any distribution thereof not in compliance with the applicable securities laws,
and the Backstop Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same, except in compliance with
applicable securities laws.

(f)        No Manipulation or Stabilization of Price.  In connection with the
Rights Offering, the Backstop Purchaser has not taken and will not take,
directly or indirectly, any action designed to or that would constitute or that
might reasonably be expected to cause or result in, under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise,
stabilization or manipulation of the price of any security of the Company in
order to facilitate the sale or resale of any securities of the Company, and it
is not aware of any such action taken or to be taken by any person.

(g)        No Registration.  The Backstop Purchaser understands (A) that the
offer and sale of the Backstop Acquired Shares to be purchased by it pursuant to
the terms of this Agreement have not been registered under the Securities Act or
any state securities laws, (B) the Company shall not be required to effect any
registration or qualification of the Backstop Acquired Shares under the
Securities Act or any state securities laws, except pursuant to the Registration
Rights Agreement to be entered by and between the Company and the Backstop
Purchaser, (C) that the Backstop Acquired Shares will be issued in reliance upon
exemptions contained in the Securities Act or interpretations thereof and in the
applicable state securities laws, and (D) that the Backstop Acquired Shares may
not be offered for sale, sold or otherwise transferred except pursuant to a
registration statement under the Securities Act or in a transaction exempt from
or not subject to registration under the Securities Act. Further, the following
legends (or similar language) shall be placed on such certificate(s)
representing the Backstop Acquired Shares:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED
AND/OR QUALIFIED UNDER ANY STATE SECURITIES LAWS.  THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE TRANSFERRED EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND REGISTRATION AND/OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, (B) IN A TRANSACTION WHICH
IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT, AND REGISTRATION AND/OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS PROVIDED THAT AT THE
ISSUER’S REQUEST, THE TRANSFEROR THEREOF SHALL HAVE DELIVERED TO THE ISSUER AN
OPINION OF COUNSEL (WHICH OPINION SHALL BE IN FORM, SUBSTANCE AND SCOPE
REASONABLY SATISFACTORY TO THE ISSUER) TO THE EFFECT THAT SUCH SECURITIES MAY BE
SOLD OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, OR (C) SUCH
SECURITIES MAY BE SOLD PURSUANT TO RULE 144 PROMULGATED UNDER THE SECURITIES
ACT.





4




(h)        Sufficiency of Funds.  As of the Closing Date, the Backstop Purchaser
has and will have available funds sufficient to pay the aggregate Subscription
Price for all Common Stock to be purchased by the Backstop Purchaser hereunder.

(i)         Ownership of Common Stock.  The number of shares of Common Stock
owned directly and beneficially by such Backstop Purchaser and its affiliates as
of the date hereof is set forth on Schedule 3(i) attached hereto.

Section 4.  Representations and Warranties of the Company.

(a)        Existence and Good Standing; Authority.  The Company is a corporation
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to carry on its business as
now conducted.

(b)        Authorization; Enforceability.  The Company has all corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution, delivery and performance by the Company of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the
Company, and no further approval or authorization is required on the part of the
Company. This Agreement constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization or other similar laws affecting creditors’ rights generally and
by general equitable principles and except as may be limited by applicable law
and public policy.  The Company’s Board of Directors have approved this
Agreement and the transactions contemplated by this Agreement to the extent
required by the laws, regulations and policies of the State of Delaware and the
OTCQX Best Market, and such laws, regulations and policies do not require that
the Company’s stockholders approve the Agreement and the transactions
contemplated by the Agreement.

(c)        Valid Issuance of Shares.  All of the Rights and Subscription Shares
to be issued in the Rights Offering, will have been duly authorized for
issuance, and, when issued and distributed as set forth in the Prospectus (as
defined below), will be, duly authorized by all necessary corporate action on
the part of the Company and, when issued and delivered by the Company against
payment therefor as provided in this Agreement, (1) will be validly issued,
fully paid and nonassessable, (2) will be free and clear of all liens,
encumbrances or claims and (3) will not be subject to and/or issued in violation
of any statutory or contractual preemptive rights or other similar rights of
stockholders or contractual rights of third parties arising as a matter of law
or under or pursuant to the Company’s Certificate of Incorporation, Bylaws, or
any material agreement or instrument to which the Company is a party or by which
it is bound.

(d)        Untrue Statements; Omissions. On its effective date, the Registration
Statement will comply in all material respects with the requirements of the
Securities Act and will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. On the Closing Date, the Registration
Statement and the final prospectus relating to the offer and sale of Rights and
the Common Stock in the Rights Offerings including, without limitation, the
offer and sale of the Backstop Acquired Shares to the Backstop Purchaser (the
“Prospectus”) will not include an untrue





5




statement of a material fact nor omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the representations and warranties in this subsection shall not
apply to statements in or omissions from the Registration Statement or the
Prospectus made solely in reliance upon and in conformity with the information
furnished to the Company in writing by the Backstop Purchaser expressly for use
in the Registration Statement or in the Prospectus.

(e)        No Violations or Conflicts. Neither the Company nor any of its
subsidiaries (each, a “Subsidiary”) is in violation of its charter, certificate
of trust or by-laws or in default under any agreement, indenture or instrument
to which the Company or any Subsidiary is a party, the effect of which violation
or default could reasonably be expected to have a material adverse effect on the
Company and the Subsidiaries taken as a whole, and the execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby will not conflict with, or constitute a breach
of, or default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the assets of the Company or any Subsidiary
pursuant to the terms of any agreement, indenture or instrument to which the
Company or any Subsidiary is a party which lien, charge or encumbrance could
reasonably be expected to have a material adverse effect on the Company and the
Subsidiaries taken as a whole, or result in a violation of the articles of
incorporation, charter, or by-laws of the Company or any Subsidiary or any
order, rule or regulation of any court or governmental agency having
jurisdiction over the Company, any Subsidiary or any of their property; and,
except as required by the Securities Act, the Exchange Act, and applicable state
securities law, no consent, authorization or order of, or filing or registration
with, any court or governmental agency is required for the execution, delivery
and performance of this Agreement. The Company and the Subsidiaries have taken
all actions necessary to ensure that the transactions contemplated by this
Agreement, individually or in the aggregate, shall not give rise to a change in
control under, or result in the breach or the violation of, or the acceleration
of any right under, or result in any additional rights, or the triggering of any
rights of first refusal, preferential purchase or similar rights with respect to
any securities of the Company, anti-dilution adjustment under any contract or
agreement to which the Company or any Subsidiary is a party, including, without
limitation, any employment agreement or employee benefit plan of the Company or
any Subsidiary. Such actions may include, without limitation, having any such
contracts or agreements or rights granted under any such contract or agreement
waived in writing or amended prior to Closing.

Section 5. Additional Covenants.

(a)        Company Covenants. The Company agrees and covenants with the Backstop
Purchaser, between the date hereof and the earlier of the Closing Date or the
effective date of any termination pursuant to Section 7 of this Agreement, as
follows:

(i)         As soon as reasonably practicable after the Company is advised or
obtains knowledge thereof, the Company shall advise the Backstop Purchaser with
a confirmation in writing, of (A) the time when the Registration Statement,
Prospectus or any amendment or supplement thereto has been filed, (B) the
issuance by the SEC of any stop order, or of the initiation or threatening of
any proceeding, suspending the effectiveness of the Registration Statement or
any amendment thereto or any order





6




preventing or suspending the use of any preliminary prospectus or the Prospectus
or any amendment or supplement thereto, (C) the issuance by any state securities
commission of any notice of any proceedings for the suspension of the
qualification of the Common Stock for offering or sale in any jurisdiction or of
the initiation, or the threatening, of any proceeding for such purpose, (D) the
receipt of any comments from the SEC directed toward the Registration Statement
or any document incorporated therein by reference and (E) any request by the SEC
for any amendment to the Registration Statement or any amendment or supplement
to the Prospectus or for additional information. The Company will use its
commercially reasonable efforts to prevent the issuance of any such order or the
imposition of any such suspension and, if any such order is issued or suspension
is imposed, to obtain the withdrawal thereof as promptly as possible.

(ii)       The Company shall operate its business in the ordinary course of
business consistent with past practice.

(iii)      The Company shall notify the Backstop Purchaser, on a daily basis or
at such time as the Backstop Purchaser may request, of the aggregate number of
shares of Common Stock subscribed for pursuant to the Rights Offering (including
the Over-Subscription Privilege).

(iv)       The Company shall not issue any shares of capital stock of the
Company, or options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, securities convertible into or exchangeable for capital
stock of the Company, or other agreements or rights to purchase or otherwise
acquire capital stock of the Company, except for (i) equity securities
(including, but not limited to, warrants to purchase shares of Common Stock)
issued in connection with the Refinancing or the satisfaction of the Refinancing
Condition, (ii) shares of Common Stock issuable upon exercise of the Company’s
presently outstanding stock options and (iii) other issued and outstanding
convertible securities as of the date hereof.

(v)        The Company shall file on a timely basis all reports required to be
filed by the Company pursuant to the Exchange Act, with such reports conforming
in all material respects with the requirements of the Exchange Act and being
true and correct in all material respects.

(vi)       Should the Backstop Purchaser at any time request a financial
institution to extend credit to the Backstop Purchaser collateralized by
securities of the Company, and should such financial institution request
reasonable access to information concerning the Company in order to underwrite
such credit request, then the Company shall grant such financial institution
reasonable access to the information so requested.

(vii)     The Company shall solely use the proceeds of the Rights Offering in
accordance with the description set forth in the Registration Statement.

(viii)    The Company shall not acquire additional businesses through mergers,
acquisitions or otherwise, nor shall it incur additional debt, except to the
extent that the Company incurs such debt (i) in the ordinary course and
consistent with its past





7




practice and (ii) in connection with the Refinancing and the satisfaction of the
Refinancing Condition.

(b)        Public Statements. Neither the Company nor the Backstop Purchaser
shall issue any public announcement, statement or other disclosure with respect
to this Agreement or the transactions contemplated hereby without the prior
consent of the other party hereto, which consent shall not be unreasonably
withheld or delayed, except (i) if such public announcement, statement or other
disclosure is required by applicable law or applicable stock market regulations,
in which case the disclosing party shall consult in advance with respect to such
disclosure with the other parties to the extent reasonably practicable, (ii)
with respect to the filing by the Backstop Purchaser of any Schedule 13D or
Schedule 13G, or any amendment thereto, to which a copy of this Agreement may be
attached as an exhibit thereto, or (iii) with respect to the filing by the
Backstop Purchaser of any Form 3, 4 or 5 under the Exchange Act.

Section 6. Conditions.

(a)        The obligations of the Company and the Backstop Purchaser to
consummate the transactions contemplated hereby shall be subject to the
satisfaction prior to the Closing of each of the following conditions (which may
be waived in whole or in part by the Company or the Backstop Purchaser, as the
case may be, in its or their sole discretion, except as set forth in subsection
(b) below):

(i)         The Registration Statement shall have been declared effective by the
SEC and shall continue to be effective and no stop order shall have been entered
by the SEC with respect thereto, and no proceedings therefore will have been
initiated or, to the knowledge of the Company, threatened by the SEC, and any
request on the part of the SEC for additional information will have been
complied with.

(ii)       The representations and warranties of each party in Sections 3 and 4
are true and correct in all material respects as of the Closing Date, as if made
on such date (except for representations and warranties made as of a specified
date, which shall be true and correct in all material respects as of such
specified date), nor shall there have occurred any breach of any covenant of the
Company set forth in Section 5 hereof.

(iii)      The Rights Offering shall have been conducted in all material
respects in accordance with this Agreement.

(iv)       All material governmental and third-party notifications, filings,
consents, waivers, and approvals required for the consummation of the
transactions contemplated by this Agreement, including the Rights Offering,
shall have been made or received.

(v)        No action shall have been taken, no statute, rule, regulation, or
order shall have been enacted, adopted, or issued by any federal, state, or
foreign governmental or regulatory authority, and no judgment, injunction,
decree, or order of any federal, state, or foreign court shall have been issued
that, in each case, prohibits the implementation of the Rights Offering, and the
issuance and sale of Common Stock in the Rights Offering, or materially impairs
the benefit of implementation thereof, and no action or proceeding by





8




or before any federal, state, or foreign governmental or regulatory authority
shall be pending or threatened wherein an adverse judgment, decree, or order
would be reasonably likely to result in the prohibition of or material
impairment of the benefits of the implementation of the Rights Offering and the
issuance and sale of Common Stock in the Rights Offering.

(vi)       Since the date of this Agreement, there shall not have been any
material adverse effect or any effect that would, individually or in the
aggregate, reasonably be expected to materially and adversely affect the ability
of the Company or the Backstop Purchaser, as the case may be, to perform its or
their obligations under this Agreement or consummate the transactions
contemplated hereby on a timely basis or to materially and adversely affect the
business, assets or financial condition of the Company.

(vii)     As of the Closing Date, trading in the Common Stock shall not have
been suspended by the SEC.

(viii)    As of the Closing Date, the Common Stock shall be quoted on the OTCQX
Best Market (or a national securities exchange) and quotations as to its price
shall not be blocked.

(ix)       The Backstop Purchaser shall have received a legal opinion from
Thompson Hine LLP with respect to customary matters in a form satisfactory to
the Backstop Purchaser in its reasonable discretion relating to the due
authorization of the issuance of the Rights and the shares of Common Stock in
the Rights Offering, the due authorization of this Agreement and such other
matters as the Backstop Purchaser shall reasonably request.

(x)        The Refinancing Condition shall have been satisfied.

(xi)       The Company shall enter into the Registration Rights Agreement.

(b)        Notwithstanding the foregoing, the conditions set forth in (ii) and
(vi) above (x) as they relate to the Backstop Purchaser, may only be waived by
the Company, and (y) as they relate to the Company, may only be waived by the
Backstop Purchaser.

Section 7.  Termination.

(a)        Automatic. This Agreement, including the undersigned’s obligations to
fund the Backstop Commitment, shall automatically terminate upon the receipt by
the Company of gross cash proceeds from the Rights Offering (including the
Over-Subscription Privilege) from participating holders of Common Stock
(including the Backstop Purchaser pursuant to its exercise of its Rights and
Over-Subscription Privilege) in an aggregate amount of $7.0 million.

(b)        By the Backstop Purchaser.  The Backstop Purchaser may terminate this
Agreement at any time prior to the Closing Date, by written notice to the
Company (i) if there is a material adverse effect on the Company and the
Subsidiaries taken as a whole, (ii) if consummation of the Rights Offering is
prohibited by applicable law, rules or regulations, or (iii) if the Company





9




materially breaches its obligations under this Agreement and/or any ancillary
agreement and such breach is not cured within five (5) business days following
written notice to the Company.

(c)        By the Company.  The Company may terminate this Agreement (i) in the
event the Board of Directors, in its reasonable judgment, determines that it is
not in the best interests of the Company and its stockholders to proceed with
the Rights Offering, (ii) if consummation of the Rights Offering is prohibited
by applicable law, rules or regulations, or (iii) if the Backstop Purchaser
materially breaches its obligations under this Agreement and such breach is not
cured within five (5) business days following written notice to the Backstop
Purchaser of such breach.

(d)        Other.  The parties hereto may terminate this Agreement if the
transactions contemplated hereby are not consummated within 120 days of the date
of this Agreement through no fault of the terminating party. In addition, this
Agreement shall terminate upon the parties’ mutual written consent.

(e)        Effect of Termination.  The Company and the Backstop Purchaser hereby
agree that any termination of this Agreement pursuant to this Section 6 (other
than termination by one party in the event of a breach of this Agreement by the
other party or a misrepresentation of any of the statements made hereby by the
other party), shall be without liability to the Company or the Backstop
Purchaser; provided that in connection with a termination other than a
termination under circumstances that are directly and solely attributable to a
material breach of this Agreement by the Backstop Purchaser, the Company will
pay to the Backstop Purchaser the Backstop Purchaser’s Expenses. Such payment
shall be made within three (3) business days of any such termination or the
Closing Date, as the case may be.

Section 8.  Governing Law; Jurisdiction.

(a)        This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without giving effect to any choice or
conflict of laws provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

(b)        The parties hereby irrevocably and unconditionally consent to the
exclusive jurisdiction of the Delaware Court of Chancery and the courts of the
United States located in the State of Delaware for any action, suit or
proceeding arising out of or relating to this Agreement, and agree not to
commence any action, suit or proceeding related thereto except in such
courts.  The parties further hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of or relating to this agreement in the Delaware Court of Chancery and the
courts of the United States located in the State of Delaware.

(c)        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.





10




(d)        Each party irrevocably consents to the service of process in any
action or proceeding by mailing copies thereof by registered or certified United
States mail, postage prepaid, return receipt requested, to the following
addresses:

If to the Company, to:

100 Crescent Centre Parkway, Suite 1240

 

Tucker, Georgia 30084

 

Attention: Tracy Pagliara

 

 

with a copy to:

Thompson Hine LLP

(which shall not constitute notice)

335 Madison Avenue, 12th Floor

 

New York, NY 10017

 

Attention:  Stuart Welburn

 

 

If to the Backstop Purchaser, to:

Wynnefield Capital, Inc.

 

450 Seventh Avenue, Suite 509

 

New York, NY 10123

 

Attention:  Nelson Obus

 

 

with a copy to :

Kane Kessler, P.C.

(which shall not constitute notice)

666 Third Avenue, 23rd Floor

 

New York, NY 10017

 

Attention:  Jeffrey Tullman

 

However, the foregoing shall not limit the right of a party to effect service of
process on any other party by any other legally available method.

Section 9.  Indemnification.

(a)        The Company hereby agrees to indemnify each Backstop Purchaser, each
of their respective stockholders, affiliates, officers, directors, partners,
employees, affiliates, agents, representatives advisors, attorneys and
accountants for each such entity and to hold each Backstop Purchaser and such
other persons and entities harmless (each, an “Indemnified Person”) from and
against any and all losses, claims, damages, liabilities and expenses, joint or
several, which any such person or entity may incur, have asserted against it or
be involved in as a result of or arising out of or in any way related to this
Agreement and any ancillary agreements (including, without limitation, the
Registration Rights Agreement), the Rights Offering, the Registration Statement
and the Prospectus, the use of proceeds thereunder or any related transaction or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any of such Indemnified Persons is a party
thereto, and to reimburse each such Indemnified Person within five (5) business
days of demand for any legal or other expenses incurred in connection with any
of the foregoing, other than losses arising out of or related to the bad faith,
willful misconduct or gross negligence of such Indemnified Person.

(b)        The Backstop Purchaser hereby agrees to indemnify the Company and its
affiliates and each of their respective officers, directors, partners,
employees, agents and representatives for losses solely arising out of
statements or omissions in the registration statement or prospectus for the
Rights Offering (or any amendment or supplement thereto) made in reliance on or
in conformity with written information relating to the Backstop Purchaser
furnished to the





11




Company by or on behalf of the Backstop Purchaser expressly for use therein,
other than losses arising out of or related to the bad faith, willful misconduct
or gross negligence of the Company.

Section 10.  Amendment; Waiver; Counterparts.  This Agreement may not be
amended, modified or waived except in a writing signed by each party hereto.
This Agreement may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed counterpart of this Agreement by fax or
e-mail shall be effective as delivery of a manually executed counterpart of this
Agreement and shall be construed as an original for all purposes.

Section 11.  Assignment.  The obligation of the Backstop Purchaser to fund the
Backstop Commitment may not be assigned to any other person or entity without
the prior written consent of the Company, provided, however, the Backstop
Purchaser shall have the right, at its option, to assign any or all of the
rights to purchase the Backstop Acquired Shares in the Backstop Commitment to
affiliated entities of the Backstop Purchaser who agree to be bound by the terms
hereof upon written notice to the Company prior to the Closing Date (and any
such affiliated entity of the Backstop Purchaser shall be deemed to be a
“Backstop Purchaser” for the purposes of this Agreement.. The Company may not
assign any of its obligations hereunder to any other person or entity without
the prior written consent of the Backstop Purchaser.

Section 12.  Entire Agreement.  This Agreement constitutes the entire
understanding among the parties hereto with respect to the subject matter hereof
and replaces and supersedes all prior agreements and understandings, both
written on oral, between the parties hereto with respect to the subject matter
hereof and shall become effective and binding as of the Record Date subject to
the mutual exchange of fully executed counterparts on or prior to the Record
Date.

[Signature Page Follows]





12




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of November 14, 2019 by their respective officers thereunto duly authorized.

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 

WYNNEFIELD CAPITAL, INC.

 

 

 

By:

/s/Tracy D. Pagliara

 

By:

/s/ Nelson Obus

Name:

Tracy Pagliara

 

Name:

Nelson Obus

Title:

President and Chief Executive Officer

 

Title:

President

 

 



13




EXHIBIT A

Form of Registration Rights Agreement

 

 



14




REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of the date set forth on the
signature page hereto, by and between Williams Industrial Services Group Inc., a
Delaware corporation (the “Company”), and the undersigned parties listed under
Investors on the signature page hereto (each an “Investor”, and collectively,
“Investors”).

RECITALS:

WHEREAS, the Company and Wynnefield Capital, Inc.  (the “Backstop Purchaser”)
are each party to the Backstop Agreement, dated as of November 14, 2019 (the
“Backstop Agreement”) between the Company and the Backstop Purchaser, pursuant
to which the Backstop Purchaser has agreed and committed to exercise all of its
Rights in full and to purchase from the Company upon expiration of the Rights
Offering such additional shares of common stock, $0.01 par value per share (the
“Common Stock”) of the Company, if any, not otherwise sold in the Rights
Offering not to exceed the amount of $7,000,000 in the aggregate (the “Backstop
Commitment”) pursuant to the Backstop Agreement; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Backstop Agreement, the parties desire to enter into this Agreement in order
to create certain registration rights for the Investor as set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

Section 1.        Certain Definitions.

In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:

“Affiliate” of any Person means any other Person which directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person.  The term “control” (including the terms
“controlling,” “controlled” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.

“Backstop Agreement” means the agreement specified in the first Recital hereto,
as such agreement may be amended from time to time.

“Backstop Commitment” has the meaning set forth in the first Recital hereto.





15




“Beneficially own” means, with respect to any Person, securities of which such
Person or any of such Person’s Affiliates, directly or indirectly, has
“beneficial ownership” as determined pursuant to Rule 13d-3 and Rule 13d-5 of
the Exchange Act, including securities beneficially owned by others with whom
such Person or any of its Affiliates has agreed to act together for the purpose
of acquiring, holding, voting or disposing of such securities; provided that a
Person shall not be deemed to “beneficially own” (i) securities tendered
pursuant to a tender or exchange offer made by such Person or any of such
Person’s Affiliates until such tendered securities are accepted for payment,
purchase or exchange, (ii) any security as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (a) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the Exchange Act, and (b) is not
also then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report).  Without limiting the foregoing, a Person
shall be deemed to be the beneficial owner of all Registrable Shares owned of
record by any majority-owned subsidiary of such Person.

“Common Stock” has the meaning set forth in the first Recital hereto.

“Company” has the meaning set forth in the introductory paragraph.

“Demand Registration” has the meaning set forth in Section 2(a).

“Demand Registration Statement” has the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

“Holdback Agreement” has the meaning set forth in Section 5.

“Holdback Period” has the meaning set forth in Section 5.

“Investor” means the entity named as such in the first paragraph of this
Agreement.

“Minimum Amount” means One Million Dollars ($1,000,000) of Registrable Shares.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, Governmental Entity or any
other entity.

“Piggyback Registration” has the meaning set forth in Section 3(a).

“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Shares, as
amended or supplemented and including all material incorporated by reference in
such prospectus or prospectuses.





16




“Registrable Shares” means shares of Common Stock acquired by the Investors
pursuant to the Backstop Purchaser’s Backstop Commitment under the Backstop
Agreement, and/or the Rights Offering; provided, however, that such shares of
Common Stock shall cease to be Registrable Shares when such securities (a) have
been sold pursuant to an effective registration statement or Rule 144 under the
Securities Act, (b) have been sold in a transaction where a subsequent public
distribution of such securities would not require registration under the
Securities Act, (c) are eligible for sale pursuant to Rule 144 under the
Securities Act without limitation thereunder on volume or manner of sale, or (d)
are not outstanding.  It is understood and agreed that, once such shares of
Common Stock cease to be a Registrable Share, such security shall cease to be a
Registrable Share for all purposes of this Agreement and the Company’s
obligations regarding Registrable Shares hereunder shall cease to apply with
respect to such security.

“Registration Expenses” has the meaning set forth in Section 7(a).

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Shares pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits, and
all documents incorporated by reference in such Registration Statement.

“Rights” means non-transferable subscription rights to purchase Common Stock.

“Rights Offering” means the distribution of Rights by the Company, at no charge,
to holders of record of its Common Stock.

“SEC” means the U.S.  Securities and Exchange Commission or any successor
agency.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means any shares of Common Stock.

“Suspension Period” has the meaning set forth in Section 4.

“Termination Date” means the first date on which there are no Registrable
Shares.

“Underwritten offering” means a registered offering in which securities of the
Company are sold to one or more underwriters on a firm-commitment basis for
reoffering to the public.

Other Terms: In addition to the above definitions, unless the context requires
otherwise:

(i) any reference to any statute, regulation, rule or form as of any time shall
mean such statute, regulation, rule or form as amended or modified and shall
also include any successor statute, regulation, rule or form from time to time;

(ii) “including” shall be construed as inclusive without limitation, in each
case notwithstanding the absence of any express statement to such effect, or the
presence of such express statement in some contexts and not in others;





17




(iii) references to “Section” are references to Sections of this Agreement;

(iv) words such as “herein”, “hereof”, “hereinafter” and “hereby” when used in
this Agreement refer to this Agreement as a whole;

(v) references to “business day” mean any day except Saturday, Sunday and any
day that shall be a legal holiday or a day on which banking institutions in the
State of New York generally are authorized or required by law or other
governmental action to close; and

(vi) references to “dollars” and “$” mean U.S.  dollars.

Section 2.        Demand Registration.

(a)        Right to Request Registration.  Subject to the provisions hereof,
until the Termination Date, the Investor may at any time request registration
for resale under the Securities Act of all or part of the Registrable Shares (a
“Demand Registration”).  Subject to Section 2(d) and Sections 5 and 7 below, the
Company shall use reasonable best efforts (i) to file a Registration Statement
registering for resale such number of Registrable Shares as requested to be so
registered pursuant to this Section 2(a) (a “Demand Registration Statement”)
within 45 calendar days after the Investor’s request therefor, and (ii) if
necessary, to promptly cause such Demand Registration Statement to be declared
effective by the SEC as soon as practical thereafter (including filing a request
for acceleration of effectiveness of such Registration Statement to a time and
date not later than twenty-four (24) hours after the submission of such request
or such later time as the SEC shall require).  If permitted under the Securities
Act, such Registration Statement shall be one that is automatically effective
upon filing.  The Demand Registration Statement shall allow the offer and sale
of the Registrable Shares on a continuous basis pursuant to Rule 415 under the
Securities Act, unless the Company is not eligible to use a form which allows
such offer and sale in which case the Demand Registration Statement shall allow
such offer and resale for so long a period as permitted by the Securities Law
and the rules thereunder.

(b)        Number of Demand Registrations.  Subject to the limitations of
Sections 2(a),  2(d) and 4(a), the Investor shall be entitled to request up to
three (3) Demand Registrations in the aggregate.  A Registration Statement shall
not count as a permitted Demand Registration unless and until it has become
effective.

(c)        No Inclusion of Other Securities.  The Company shall in no event
include any securities other than Registrable Shares on any Registration
Statement filed in accordance with Section 2(a) without the prior written
consent of the Investors.

(d)        Restrictions on Demand Registrations.  The Investor shall not be
entitled to request a Demand Registration (i) within twelve (12) months after
the Investor has sold Shares in a Demand Registration, (ii) if there is
effective a Demand Registration Statement that permits the offer and sale of the
Registrable Shares on a continuous basis under Rule 415, or (iii) at any time
when the Company is diligently pursuing a primary or secondary underwritten
offering pursuant to a Piggyback Registration.

(e)        Underwritten Offerings.  The Investor shall be entitled to request an
underwritten offering pursuant to a Demand Registration, but only if the number
of Registrable





18




Shares to be sold in the offering would reasonably be expected to yield gross
proceeds to the Investor of at least the Minimum Amount (based on then-current
market prices) and only if the request is not made within six (6) months after
the Investor has sold Shares in an underwritten offering pursuant to a prior
Demand Registration.  If any of the Registrable Shares covered by a Demand
Registration are to be sold in an underwritten offering, the Company shall have
the right to select the managing underwriter or underwriters to lead the
offering, subject to the Investors prior approval, such approval not to be
unreasonably delayed, withheld, or conditioned.

(f)        Effective Period of Demand Registrations.  The Company shall use
reasonable best efforts to keep any Demand Registration Statement effective for
sale on a continuous basis under Rule 415, including by filing such
post-effective amendments and supplements as are required by the Securities Act,
until the date on which all the Registrable Shares subject to such Demand
Registration Statement have been sold.  If Rule 415 is  unavailable to the
Company, the Company shall use reasonable best efforts to keep such Demand
Registration Statement effective for a period equal to 120 days from such date,
or such shorter period, when all of the Registrable Shares covered by such
Demand Registration have been sold by the Investor.  If the Company shall
withdraw any Demand Registration pursuant to Section 5 before such 120 days end
and before all of the Registrable Shares covered by such Demand Registration
have been sold pursuant thereto, the Investor shall be entitled to a replacement
Demand Registration which shall be subject to all of the provisions of this
Agreement.  A Demand Registration shall not count against the limit on the
number of such registrations set forth in Section 2(b) if (i) after the
applicable Registration Statement has become effective, such Registration
Statement or the related offer, sale or distribution of Registrable Shares
thereunder becomes the subject of any stop order, injunction or other order or
restriction imposed by the SEC or any other governmental agency or court for any
reason not primarily attributable to the Investor or its Affiliates (other than
the Company and its controlled Affiliates) and such interference is not
thereafter eliminated so as to permit the completion of the contemplated
distribution of Registrable Shares, or (ii) in the case of an underwritten
offering, the conditions specified in the related underwriting agreement, if
any, are not satisfied or waived for any reason not primarily attributable to
the Investor or its Affiliates (other than the Company and its controlled
Affiliates), and as a result of any such circumstances described in clause (i)
or (ii), less than 75% of the Registrable Shares covered by the Registration
Statement are sold by the Investor pursuant to such Registration Statement.

Section 3.        Piggyback Registrations.

(a)        Right to Piggyback.  Prior to the Termination Date, if the Company
proposes to register any Shares under the Securities Act (other than on a
registration statement on Forms S-8 and S-4), whether for its own account or for
the account of one or more holders of Shares (other than the Investor), and the
form of registration statement to be used may be used for registration of
Registrable Shares (a “Piggyback Registration”), the Company shall give written
notice to the Investor of its intention to effect such a registration and,
subject to Sections 3(b) and 3(c), shall include in such registration statement
and in any offering of Shares to be made pursuant to that registration statement
all Registrable Shares with respect to which the Company has received a written
request for inclusion therein from the Investor within seven Business Days after
the Investor’s receipt of the Company’s notice or, in the case of a primary
offering, such shorter time as is reasonably specified by the Company in light
of the circumstances (provided that only Registrable Shares of the same class or
classes as the Shares being registered may be included). 





19




The Company shall have no obligation to proceed with any Piggyback Registration
and, upon written notice to the Investors, may delay, abandon, terminate and/or
withdraw such registration in its sole discretion at any time prior to the
pricing thereof, and, thereupon, (i) in the case of a determination not to
register, shall be  relieved of its obligation to register any Registrable
Shares in connection with such registration (but not from its obligation to pay
expenses in accordance with Section 7 hereof), and (ii) in the  case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Shares being registered pursuant to this Section 3(a) for the same
period as the delay in registering such other securities.

(b)        Priority on Primary Piggyback Registrations.  If a Piggyback
Registration is initiated as a primary underwritten offering on behalf of the
Company and the managing underwriters advise the Company and the Investor (if
the Investor has elected to include Registrable Shares in such Piggyback
Registration) that in their opinion the number of Shares proposed to be included
in such offering exceeds the number of Shares (of any class) that can be sold in
such offering without materially delaying or jeopardizing the success of the
offering (including the price per share of the Shares proposed to be sold in
such offering), the Company shall include in such registration and offering (i)
first, the number of Shares that the Company proposes to sell, and (ii) second,
the number of Shares requested to be included therein by holders of Shares,
including the Investor (if the Investor has elected to include Registrable
Shares in such Piggyback Registration), pro rata among all such holders on the
basis of the number of Shares requested to be included therein by all such
holders or as such holders and the Company may otherwise agree (with allocations
among different classes of Shares, if more than one are involved, to be
determined by the Company).

(c)        Priority on Secondary Piggyback Registrations.  If a Piggyback
Registration is initiated as an underwritten registration on behalf of a holder
of Shares other than the Investor, and the managing underwriters advise the
Company that in their opinion the number of Shares proposed to be included in
such registration exceeds the number of Shares (of any class) that can be sold
in such offering without materially delaying or jeopardizing the success of the
offering (including the price per share of the Shares to be sold in such
offering), then the Company shall include in such registration (i) first, the
number of Shares requested to be included therein by the holder(s) requesting
such registration, (ii) second, the number of Shares requested to be included
therein by other holders of Shares including the Investor (if the Investor has
elected to include Registrable Shares in such Piggyback Registration), and (iii)
third, the number of Shares that the Company proposes to sell, pro rata among
such holders on the basis of the number of Shares requested to be included
therein by such holders or as such holders and the Company may otherwise agree
(with allocations among different classes of Shares, if more than one are
involved, to be determined by the Company).

(d)        Selection of Underwriters.  If any Piggyback Registration is a
primary or secondary underwritten offering, the Company shall have the right to
select the managing underwriter or underwriters to administer any such offering,
subject to the Investors prior approval, such approval not to be unreasonably
delayed, withheld, or conditioned.

(e)        Basis of Participations.  The Investor may not sell Registrable
Shares in any offering pursuant to a Piggyback Registration unless it (i) agrees
to sell such Shares on the same basis provided in the underwriting or other
distribution arrangements approved by the Company





20




and that apply to the Company and/or any other holders involved in such
Piggyback Registration, and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements, lockups and other
documents required under the terms of such arrangements that apply to any other
holders involved in such Piggyback Registration.

Section 4.        Suspension Periods.

(a)        Suspension Periods.  The Company may (i) delay the filing or
effectiveness of a Registration Statement in conjunction with a Demand
Registration, or (ii) prior to the pricing of any underwritten offering or other
offering of Registrable Shares pursuant to a Demand Registration, delay such
underwritten or other offering (and, if it so chooses, withdraw any registration
statement that has been filed), but in each case described in clauses (i) and
(ii) only if the Company Board of Directors reasonably determines (x) that
proceeding with such an offering would require the Company to disclose material
information that would not otherwise be required to be disclosed at that time
and that the disclosure of such information at that time would not be in the
Company’s best interests, or (y) that the registration or offering to be delayed
would, if not delayed, materially adversely affect the Company and its
subsidiaries taken as a whole or materially interfere with, or jeopardize the
success of, any pending or proposed material transaction, including any debt or
equity financing, any acquisition or disposition, any recapitalization or
reorganization or any other material transaction, whether due to commercial
reasons, a desire to avoid premature disclosure of information or any other
reason.  Any period during which the Company has delayed a filing, an effective
date or an offering pursuant to this Section 4 is herein called a “Suspension
Period”; provided that such period may not exceed 75 consecutive days, and that
the Company may not postpone or suspend its obligation under this Section 4(a)
for more than 90 days in the aggregate during any 12-month period.  If pursuant
to this Section 4 the Company delays or withdraws a Demand Registration
requested by the Investor, the Investor shall be entitled to withdraw such
request and, if it does so, such request shall not count against the limitation
on the number of such registrations set forth in Section 2; provided, however,
such determination shall not relieve the Company of its obligation to pay
expenses in accordance with Section 7 hereof.  The Company shall provide prompt
written notice to the Investor of the commencement and termination of any
Suspension Period (and any withdrawal of a registration statement pursuant to
this Section 4), but shall not be obligated under this Agreement to disclose the
reasons therefor.  The Investor shall keep the existence of each Suspension
Period confidential.

(b)        Other Lockups.  Notwithstanding any other provision of this
Agreement, the Company shall not be obligated to take any action hereunder that
would violate any lockup or similar restriction binding on the Company in
connection with a prior or pending registration or underwritten offering.

Section 5.        Holdback Agreements.

The restrictions in this Section 5 shall apply for as long as the Investor is
the beneficial owner of any Registrable Shares.  If the Company sells Shares or
other securities convertible into or exchangeable for (or otherwise representing
a right to acquire) Shares in a primary underwritten offering pursuant to any
registration statement under the Securities Act (but only if the Investor is
provided its piggyback rights, if any, in accordance with Sections 3(a) and
3(b)), or if any other





21




Person sells Shares in a secondary underwritten offering pursuant to a Piggyback
Registration in accordance with Sections 3(a) and 3(b), and if the managing
underwriters for such offering advise the Company (in which case the Company
promptly shall notify the Investor) that a public sale or distribution of Shares
outside such offering would materially adversely affect such offering, then, if
requested by the Company, the Investor shall agree, as contemplated in this
Section 5, not to (and to cause its majority-controlled Affiliates not to) sell,
transfer, pledge, issue, grant or otherwise dispose of, directly or indirectly
(including by means of any short sale), or request the registration of, any
Registrable Shares (or any securities of any Person that are convertible into or
exchangeable for, or otherwise represent a right to acquire, any Registrable
Shares) for a period (each such period, a “Holdback Period”) beginning on the
10th day before the pricing date for the underwritten offering and extending
through the earlier of (i) the 90th day after such pricing date (subject to
customary automatic extension in the event of the release of earnings results of
or material news relating to the Company), and (ii) such earlier day (if any) as
may be designated for this purpose by the managing underwriters for such
offering (each such agreement of the Investor, a “Holdback Agreement”).  Each
Holdback Agreement shall be in writing in form and substance satisfactory to the
Company and the managing underwriters. Notwithstanding the foregoing, the
Investor shall not be obligated to make a Holdback Agreement unless the Company
and each selling shareholder, if any, in such offering also execute agreements
substantially similar to such Holdback Agreement.  A Holdback Agreement shall
not apply to (i) the exercise of any warrants or options to purchase shares of
the Company (provided that such restrictions shall apply with respect to the
securities issuable upon such exercise), or (ii) any Shares included in the
underwritten offering giving rise to the application of this Section 5.

Section 6.        Registration Procedures.

(a)        Whenever the Investor requests that any Registrable Shares be
registered pursuant to this Agreement, the Company shall use reasonable best
efforts to effect, as soon as practical as provided herein, the registration and
the sale of such Registrable Shares in accordance with the intended methods of
disposition thereof, and, pursuant thereto, the Company shall, as soon as
practical as provided herein:

(i)         subject to the other provisions of this Agreement, use reasonable
best efforts to prepare and file with the SEC a Registration Statement with
respect to such Registrable Shares and cause such Registration Statement to
become effective (unless it is automatically effective upon filing);

(ii)       use reasonable best efforts to prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to comply with the applicable
requirements of the Securities Act and to keep such Registration Statement
effective for the relevant period required hereunder, but no longer than is
necessary to complete the distribution of the Shares covered by such
Registration Statement, and to comply with the applicable requirements of the
Securities Act with respect to the disposition of all the Shares covered by such
Registration Statement during such period in accordance with the intended
methods of disposition set forth in such Registration Statement;





22




(iii)      use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement, or the lifting of
any suspension of the qualification or exemption from qualification of any
Registrable Shares for sale in any jurisdiction in the United States;

(iv)       use reasonable best efforts to register or qualify such Registrable
Shares under such other securities or blue sky laws of such U.S.  jurisdictions
as the Investor reasonably requests and continue such registration or
qualification in effect in such jurisdictions for as long as the applicable
Registration Statement may be required to be kept effective under this Agreement
(provided that the Company will not be required to (x) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subparagraph (iv), (y) subject itself to taxation in any such
jurisdiction or (z) consent to general service of process in any such
jurisdiction);

(v)        notify the Investor and each distributor of such Registrable Shares
identified by the Investor, at any time when a Prospectus relating thereto would
be required under the Securities Act to be delivered by such distributor, of the
occurrence of any event as a result of which the Prospectus included in such
Registration Statement contains an untrue statement of a material fact or omits
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, at the request of
the Investor, the Company shall use reasonable best efforts to prepare, as soon
as reasonably practical, a supplement or amendment to such Prospectus so that,
as thereafter delivered to any prospective purchasers of such Registrable
Shares, such Prospectus shall not contain an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;

(vi)       in the case of an underwritten offering in which the Investor
participates pursuant to a Demand Registration or a Piggyback Registration,
enter into an underwriting agreement, containing customary provisions (including
provisions for indemnification, lockups, opinions of counsel and comfort
letters), and take all such other customary and reasonable actions as the
managing underwriters of such offering may request in order to facilitate the
disposition of such Registrable Shares (including, making members of senior
management of the Company available at reasonable times and places to
participate in “road-shows” that the managing underwriter determines are
necessary to effect the offering);

(vii)     in the case of an underwritten offering in which the Investor
participates pursuant to a Demand Registration or a Piggyback Registration, and
to the extent not prohibited by applicable law, (A) make reasonably available,
for inspection by the managing underwriters of such offering and one attorney
and accountant acting for such managing underwriters, pertinent corporate
documents and financial and other records of the Company and its subsidiaries
and controlled Affiliates, (B) cause the Company’s officers and employees to
supply information reasonably requested by such managing underwriters or
attorney in connection with such offering, (C) make the Company’s independent
accountants available for any such managing underwriters’ due diligence and have
them provide customary comfort letters to such underwriters in connection
therewith, and (D) cause the Company’s counsel to furnish customary legal
opinions to such underwriters in connection therewith including but not limited
to a





23




customary 10b-5 style opinion; provided, however, that such records and other
information shall be subject to such confidential treatment as is customary for
underwriters’ due diligence reviews;

(viii)    use reasonable best efforts to cause all such Registrable Shares to be
listed on each primary securities exchange (if any) on which securities of the
same class issued by the Company are then listed;

(ix)       provide a transfer agent and registrar for all such Registrable
Shares not later than the effective date of such Registration Statement and, a
reasonable time before any proposed sale of Registrable Shares pursuant to a
Registration Statement, provide the transfer agent with printed certificates for
the Registrable Shares to be sold;

(x)        notify the Investor:

(1)        when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or any post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;

(2)        of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for any additional information
regarding the Investor;

(3)        of the notification to the Company by the SEC of its initiation of
any proceeding with respect to the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement; and

(4)        of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Shares for sale under the
applicable securities or blue sky laws of any jurisdiction.

For the avoidance of doubt, the provisions of clauses (vi) and (vii), of this
Section 6(a) shall apply only in respect of an underwritten offering.

(xi)       take all such other actions as may be reasonably requested by the
Investors to cause the registration and sale of the Registrable Shares.

(b)        No Registration Statement (including any amendments thereto) shall
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, and no Prospectus (including any supplements thereto) shall contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, in each case, except for any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact made in reliance on and in conformity with
information furnished to the Company by or on behalf of the Investor or any
underwriter or other distributor specifically for use therein.





24




(c)        At all times after the Company has filed a registration statement
with the SEC pursuant to the requirements of the Securities Act and until the
Termination Date, the Company shall use reasonable best efforts to continuously
maintain in effect the registration statement of Common Stock under Section 12
of the Exchange Act and to use reasonable best efforts to file all reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder.

(d)        The Company may require the Investor and each distributor of
Registrable Shares as to which any registration is being effected to furnish to
the Company information regarding such Person and the distribution of such
securities as the Company may from time to time reasonably request in connection
with such registration.

(e)        The Investor agrees by having its Common Stock treated as Registrable
Shares hereunder that, upon being advised by the Company of the occurrence of an
event pursuant to Section 6(a)(v), the Investor will immediately discontinue
(and direct any other Persons making offers and sales of Registrable Shares to
immediately discontinue) offers and sales of Registrable Shares pursuant to any
Registration Statement (other than those pursuant to a plan that is in effect
prior to such time and that complies with Rule 10b5-1 of the Exchange Act) until
it is advised by the Company that the use of the Prospectus may be resumed and
is furnished with a supplemented or amended Prospectus as contemplated by
Section 6(a)(v), and, if so directed by the Company, the Investor will deliver
to the Company all copies, other than permanent file copies then in the
Investor’s possession, of the Prospectus covering such Registrable Shares
current at the time of receipt of such notice.

(f)        The Company may prepare and deliver an issuer free-writing prospectus
(as such term is defined in Rule 405 under the Securities Act) in lieu of any
supplement to a prospectus, and references herein to any “supplement” to a
Prospectus shall include any such issuer free-writing prospectus.  Neither the
Investor nor any other seller of Registrable Shares may use a free-writing
prospectus to offer or sell any such shares without the Company’s prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.

(g)        It is understood and agreed that any failure of the Company to file a
registration statement or any amendment or supplement thereto or to cause any
such document to become or remain effective or usable within or for any
particular period of time as provided in Section 2,  4 or 6 or otherwise in this
Agreement, due to reasons that are not reasonably within its control, or due to
any refusal of the SEC to permit a registration statement or prospectus to
become or remain effective or to be used because of unresolved SEC comments
thereon (or on any documents incorporated therein by reference) despite the
Company’s good faith and reasonable best efforts to resolve those comments,
shall not be a breach of this Agreement.  Notwithstanding any provision herein
to the contrary, the Company shall timely respond in writing to comments made by
the SEC in respect of a Registration Statement as soon as practicable, but in no
event later than fifteen (15) days after the receipt of comments by or
notice  from the SEC that an amendment is required in order for a Registration
Statement to be declared effective.

(h)        It is further understood and agreed that the Company shall not have
any obligations under this Section 6 at any time on or after the Termination
Date, unless an underwritten offering in which the Investor participates has
been priced but not completed prior to





25




the Termination Date, in which event the Company’s obligations under this
Section 6 shall continue with respect to such offering until it is so completed
(but not more than 60 calendar days after the commencement of the offering).

(i)         Notwithstanding anything to the contrary in this Agreement, the
Company shall not be required to file a Registration Statement or include
Registrable Shares in a Registration Statement unless it has received from the
Investor, at least five calendar days prior to the anticipated filing date of
the Registration Statement, requested information required to be provided by the
Investor for inclusion therein.

Section 7.        Registration Expenses.

(a)        All fees and expenses incident to the Company’s performance of or
compliance with this Agreement, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, FINRA fees, fees
with respect to filings required to be made with the SEC, listing application
fees, printing expenses, transfer agent’s and registrar’s fees, cost of printing
and distributing Prospectuses in preliminary and final form as well as any
supplements thereto, messenger, telephone and delivery expenses, the expense of
any liability insurance, fees, disbursements and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
independent certified public accountants (including the expenses of any comfort
letters or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters, if requested by an
underwriter) and legal counsel for the Company (all such expenses being herein
called “Registration Expenses”) (but not including any underwriting discounts or
commissions attributable to the sale of Registrable Shares), shall be borne by
the Company.  The Company shall also be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), and the expense of any audit.  In addition, the Company shall pay shall
pay all of the Investor’s reasonable and documented costs and expenses,
including all fees and expenses of any counsel representing the Investor and any
stock transfer taxes, except that the Investor shall bear the cost of all
underwriting discounts and commissions associated with any sale of Registrable
Shares.

(b)        The obligation of the Company to bear the expenses described in
Section 7(a) shall apply irrespective of whether a registration, once properly
demanded or requested becomes effective or is delayed, withdrawn or suspended;
provided, however, that Registration Expenses for any Registration Statement
withdrawn solely at the request of the Investor (unless withdrawn following
commencement of a Suspension Period pursuant to Section 4) shall be borne by the
Investor.

Section 8.        Indemnification.

(a)        The Company shall indemnify, to the fullest extent permitted by law,
each Investor, the officers, directors, agents, and employees of each of them,
and each Person who controls the Investor (within the meaning of the Securities
Act) and the officers, directors, agents and employees of each such controlling
Person, against any and all losses, claims, damages,





26




liabilities, judgments, costs (including reasonable costs of investigation) and
expenses (including reasonable attorneys’ fees) arising out of or based upon any
untrue or alleged untrue statement of a material fact contained or incorporated
by reference in any Registration Statement or Prospectus or any amendment
thereof or supplement thereto or arising out of or based upon any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except to the extent, but only to
the extent that such untrue statements or omissions are based solely upon
information regarding such Investor furnished in writing to the Company by such
Investor expressly for use therein, which information was  reasonably relied on
by the Company for use therein or to the extent that such information
relates  to such Investor or such Investor’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Investor expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto.  In
connection with an underwritten offering in which the Investor participates
conducted pursuant to a registration effected hereunder, the Company shall
indemnify each participating underwriter and each Person who controls such
underwriter (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Investor.

(b)        In connection with any Registration Statement in which the Investor
is participating, the Investor shall furnish to the Company in writing such
information as the Company reasonably requests for use in connection with any
such Registration Statement or Prospectus, or amendment or supplement thereto,
and shall indemnify, severally and not jointly, to the fullest extent permitted
by law, the Company, its officers and directors and each Person who controls the
Company (within the meaning of the Securities Act) against all losses, claims,
damages, liabilities, judgments, costs (including reasonable costs of
investigation) and expenses (including reasonable attorneys’ fees) arising out
of or based upon any untrue or alleged untrue statement of material fact
contained in the Registration Statement or Prospectus, or any amendment or
supplement thereto, or arising out of or based upon any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, to the extent, but only to the extent,
that such untrue statement or omission is contained in or omitted from any
information furnished in writing by such Investor to the Company specifically
for inclusion in the Registration Statement or such Prospectus and that such
information was reasonably relied upon by the Company for use in the
Registration Statement, such Prospectus or such form of prospectus or to the
extent that such information relates to such Investor or such Investor’s
proposed method of distribution of Registrable Securities and was reviewed and
approved by such Investor expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus Supplement.  Notwithstanding anything to
the contrary contained herein, an Investor shall be liable under this Section
8(b) for only that amount as does not exceed the net proceeds to such Investor
as a result of the sale of Registrable  Shares pursuant to such Registration
Statement.

(c)        Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying Person of any claim with respect to
which it seeks indemnification, and (ii) permit such indemnifying Person to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified Person.  Failure so to notify the indemnifying Person shall not
relieve it from any liability that it may have to an indemnified Person except
to the extent that the indemnifying Person is materially and adversely
prejudiced thereby.  The indemnifying Person shall not be subject to any
liability for any settlement made by the





27




indemnified Person without its consent (but such consent will not be
unreasonably withheld).  An indemnifying Person who is entitled to, and elects
to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to one local counsel) for all
Persons indemnified (hereunder or otherwise) by such indemnifying Person with
respect to such claim (and all other claims arising out of the same
circumstances), unless in the reasonable judgment of any indemnified Person
there may be one or more legal or equitable defenses available to such
indemnified Person which are in addition to or may conflict with those available
to another indemnified Person with respect to such claim, in which case such
maximum number of counsel for all indemnified Persons shall be two rather than
one).  If an indemnifying Person is entitled to, and elects to, assume the
defense of a claim, the indemnified Person shall continue to be entitled to
participate in the defense thereof, with counsel of its own choice, but, except
as set forth above, the indemnifying Person shall not be obligated to reimburse
the indemnified Person for the costs thereof.  The indemnifying Person shall not
consent to the entry of any judgment or enter into or agree to any settlement
relating to a claim or action for which any indemnified Person would be entitled
to indemnification by any indemnified Person hereunder unless such judgment or
settlement imposes no ongoing obligations on any such indemnified Person and
includes as an unconditional term the giving, by all relevant claimants and
plaintiffs to such indemnified Person, a release, satisfactory in form and
substance to such indemnified Person, from all liabilities in respect of such
claim or action for which such indemnified Person would be entitled to such
indemnification.  The indemnifying Person shall not be liable hereunder for any
amount paid or payable or incurred pursuant to or in connection with any
judgment entered or settlement effected with the consent of an indemnified
Person unless the indemnifying Person has also consented to such judgment or
settlement.

(d)        The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified Person or any officer, director or controlling Person of such
indemnified Person and shall survive the transfer of securities and the
Termination Date but only with respect to offers and sales of Registrable Shares
made before the Termination Date or during the period following the Termination
Date referred to in Section 6(h).

(e)        If the indemnification provided for in or pursuant to this Section 8
is due in accordance with the terms hereof, but is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person on the one hand and of the
indemnified Person on the other in connection with the statements or omissions
which result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations.  The relative fault of the
indemnifying Person on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
Person or by the indemnified Person, and by such Person’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  In no event shall the liability of the indemnifying
Person be greater in amount than the amount for which such indemnifying Person
would have been obligated to pay by way of





28




indemnification if the indemnification provided for under Section 8(a) or 8(b)
hereof had been available under the circumstances.

Section 9.        Rule 144.

As long as any Investor owns Registrable Shares, the Company covenants to timely
file all reports required to be filed by the Company after the date hereof
pursuant to Section 13(a) or 15(d) of the Exchange Act.  As long as any Investor
owns Registrable Shares, if the Company is not required to file reports pursuant
to Section 13(a) or 15(d) of the Exchange Act, it will prepare and furnish to
the Investors and make publicly available in accordance with Rule 144(c)
promulgated under the Securities Act annual and quarterly financial statements,
together with a discussion and analysis of such financial statements in form and
substance substantially similar to those that would otherwise be required to be
included in reports required by Section 13(a) or 15(d) of the Exchange Act, as
well as any other information required thereby, in the time period that such
filings would have been required to have been made under the Exchange Act.  The
Company further covenants that it will take such further action as any Investor
may reasonably request, all to the extent required from time to time to enable
such Person to sell Registrable Shares without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 promulgated
under the Securities Act.

Section 10.      Miscellaneous.

(a)        Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, by
fax or email transmission, upon confirmation of receipt, or (b) on the second
business day following the date of dispatch if delivered by a recognized next
day courier service.  All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice.

 

If to the Company, to:

Williams Industrial Services Group Inc.

 

100 Crescent Centre Parkway

 

Suite 1240

 

Tucker, Georgia 30084

 

Telephone: (770) 879-4400

 

Attention: Tracy Pagliara

 

 

with a copy to:

Thompson Hine LLP

(which shall not constitute notice)

335 Madison Avenue, 12th Floor

 

New York, New York 10017

 

Telephone: (212) 994-4770

 

Attention.: Stuart Welburn, Esq.

 

 

If to the Investors, to:

Wynnefield Capital, Inc.

 

450 Seventh Avenue, Suite 509

 

New York, NY 10123

 

Telephone: (212) 760-0814

 





29




 

 

Attention: Nelson Obus

 

 

with a copy to:

Kane Kessler, P.C.

(which shall not constitute notice)

666 Third Avenue, 23rd Floor

 

New York, NY 10017

 

Telephone: (212) 541-6222

 

Attention: Jeffrey Tullman, Esq.

 

However, the foregoing shall not limit the right of a party to effect service of
process on any other party by any other legally available method.

(b)        No Waivers.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

(c)        Assignment.  Notwithstanding the provisions of Section 9, neither
this Agreement nor any right, remedy, obligation nor liability arising hereunder
or by reason hereof shall be assignable by any party hereto without the prior
written consent of the other party, and any attempt to assign any right, remedy,
obligation or liability hereunder without such consent shall be void, except an
assignment, in the case of a merger or consolidation where such party is not the
surviving entity, or a sale of substantially all of its assets, to the entity
which is the survivor of such merger or consolidation or the purchaser in such
sale.

(d)        No Third-Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor, any benefits, rights, or remedies (except as
specified in Section 9 hereof).

(e)        Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

(f)        Jurisdiction.  The parties hereby irrevocably and unconditionally
consent to the exclusive jurisdiction of the Delaware Court of Chancery and the
courts of the United States located in the State of Delaware for any action,
suit or proceeding arising out of or relating to this Agreement, and agree not
to commence any action, suit or proceeding related thereto except in such
courts.  The parties further hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of or relating to this agreement in the Delaware Court of Chancery and the
courts of the United States located in the State of Delaware.

(g)        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.





30




(h)        Counterparts and Electronic Transmission.  This Agreement may be
executed in any number of separate counterparts, including via electronic means,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this Agreement may be delivered by fax or other electronic transmission
(including “.pdf”, “.tif” or similar format) and will be deemed as sufficient as
if actual signature pages had been delivered.

(i)         Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes and replaces all other prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof.

(j)         Captions.  The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any provision of this Agreement.

(k)        Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

(l)         Restriction on Third-Party Registration Rights.  The Company agrees
that it shall not grant any registration rights to any third party unless such
rights are expressly made subject to the rights of the Investor in a manner
consistent with this Agreement.

(m)       Amendment.  No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer of a duly authorized
representative of each party.

(n)        Further Assurances.  Each party hereto shall do and perform or cause
to be done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

[Signature Page Follows]

 

 



31




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of [    ] [    ], 201[  ] by their respective officers thereunto duly
authorized.

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 

 

 

 

 

By:

 

 

Name:

Tracy Pagliara

 

Title:

President and Chief Executive Officer

 

 

 

 

 

WYNNEFIELD CAPITAL, INC.

 

 

 

 

By:

 

 

Name:

Nelson Obus

 

Title:

President

 

 

 

 



[Signature Page to Registration Rights Agreement]




SCHEDULE 3(I)

 

Wynnefield Partners Small Cap Value, L.P.: 1,195,571 shares of Common Stock

Wynnefield Partners Small Cap Value, L.P. I: 1,240,438 shares of Common Stock

Wynnefield Small Cap Value Offshore Fund, Ltd.: 1,047,562 shares of Common Stock

Wynnefield Capital, Inc. Profit Sharing & Money Purchase Plan: 170,700 shares of
Common Stock

 

33

